Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Response to Amendment

The amendment filed on 07/27/2022 has been entered. Claim 1-10 remain pending in the application. Claim 1 has been amended. All previous double patenting rejections have been withdrawn in light of Applicant’s amendments to claim 1. Previous claims 1-10 rejections  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of Applicant’s amendments to claim 1. Claims 1-10 are found allowable. 


	Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	

Regarding independent claim 1, directed towards a camera optical lens, the closest cited prior art of Hsieh teaches (see Figs. 1-75) such a camera optical lens (i.e. optical imaging lens, e.g. 4, Abstract, paragraphs [02, 05-09, 98-99, 134-140], e.g. Figs. 18-21), from an object side to an image side comprising of (from object to image side, Abstract, paragraphs [134-140], Fig. 18) a first lens having a positive refractive power (see 1st lens positive Fig 18, Table Fig. 20) ; a second lens having a negative refractive power (see 2nd lens negative, Fig 18, Table Fig. 20); a third lens having a refractive power (see 3rd lens positive Fig 18, Table Fig. 20); a fourth lens having a refractive power (see 4th lens positive Fig 18, Table Fig. 20); a fifth lens (having a negative refractive power (see 5th  lens positive Fig 18, Table Fig. 20); a sixth lens having a refractive power (see 6th lens positive Fig 18, Table Fig. 20); a seventh lens having a positive refractive power (see 7th lens positive Fig 18, Table Fig. 20); and an eighth 5lens having a n negative refractive power (see 8th lens negative Fig 18, Table Fig. 20), having no preceding, intervening or subsequent lenses (i.e. as lenses 410, 420, 430, 440, 450, 460, 480, 470, are the only lenses in the optical imaging lens, see paragraphs [134-140], Fig. 18), wherein the camera optical lens (4)  satisfies following conditions:
 3.50 ≤ f1/f ≤ 4.50  (value 3.86, Table Fig. 20)
1.55 ≤ n6 ≤ 1.77 (i.e. 1.545 as rounded to claimed 3 significant figures to 1.55, Table Fig. 20)
where 10f denotes a focal length of the camera optical lens (i.e. focal length of 4, paragraphs [134-140], Figs. 18-20); f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; and n6 denotes a refractive index of the sixth lens (i.e. as focal lens of first lens 410, focal length of second lens 420, and refractive index of sixth lens 460, see paragraphs [134-140], Figs. 18-20).

Regarding claim 1, the prior art of Hsieh taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a camera optical lens including the specific arrangement where the third lens has a negative refractive power, fourth lens has a positive refractive power and sixth lens having a negative refractive power, in combination with all other claimed limitations of claim 1. 


With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872